     Case 1:19-cv-03204-LMM-CCB Document 31 Filed 05/27/20 Page 1 of 7



                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

 MARCEY CHATMAN,

                 Plaintiff,                    CIVIL ACTION FILE NO.

       v.                                      1:19-CV-03204-LMM-CCB

 AID ATLANTA, INCORPORATED,
 and AIDS HEALTHCARE
 FOUNDATION (INC.),

                 Defendants.


NOTICE OF DEPOSITION OF AID ATLANTA, INCORPORATED & AIDS
HEALTHCARE FOUNDATION (INC.) PURSUANT TO FED. R. CIV. PRO.
                         § 30(B)(6)

TO: AID Atlanta, Incorporated & AIDS Healthcare Foundation (Inc.)
    c/o Gregory R. Crochet
    Kutak Rock LLP
    303 Peachtree Street NE, Suite 2750
    Atlanta, GA 30308

      Pursuant to Fed R. Civ. Pro. § 30(b)(6), please take notice that, commencing

at a time and place deemed mutually convenient, Plaintiff Marcey Chatman will

take the deposition of Defendants AIDS Healthcare Foundation (Inc.) and its

subsidiary AID Atlanta, Incorporated by oral examination using stenographic

means. The oral examination will begin on a date to be determined by agreement

of counsel and continue from day to day during agreed upon hours, excluding

Saturdays, Sundays, and holidays, until completed. It is likely that the deposition
     Case 1:19-cv-03204-LMM-CCB Document 31 Filed 05/27/20 Page 2 of 7



will be held using remote technology due to the current coronavirus pandemic

emergency. Defendants are directed, pursuant to Rule 30(b)(6), to designate one or

more officers, directors, managing agents, or other persons who consent and are

knowledgeable to testify on its behalf with respect to each of the subject matters

set forth in schedule A attached hereto. It is understood that Defendants in

response to this Notice may have to identify and produce several different

designees to respond to the subject matters set forth in Appendix A.

      Respectfully submitted this 27th day of May, 2020.


                                      s/Paul J. Sharman
                                      Paul J. Sharman 227207
                                      THE SHARMAN LAW FIRM, LLC
                                      Attorney for Plaintiff
                                      11175 Cicero Dr., Suite 100
                                      Alpharetta, Georgia 30022
                                      (678) 242-5297
                                      paul@sharman-law.com
        Case 1:19-cv-03204-LMM-CCB Document 31 Filed 05/27/20 Page 3 of 7



                                   APPENDIX A

Please take notice that the depositions of AID Atlanta, Incorporated & AIDS
Healthcare Foundation (Inc.), shall be taken pursuant to Fed R. Civ. P. 30(b)(6).
Please be advised that, pursuant to Fed R. Civ. P. 30(b)(6) you have the duty to
designate one or more officers, directors, managing agents or other persons who
consent to testify on your behalf as to matters known or reasonably available to your
organization.

To the extent that AID Atlanta, Incorporated & AIDS Healthcare Foundation (Inc.)
will take the position that these topics are not stated with reasonable particularity,
please notify undersigned counsel as soon as possible for clarification.
A. The term “AID Atlanta, Incorporated” or “AID Atlanta” shall mean Defendant
AID Atlanta, Incorporated.” The term “AIDS Healthcare Foundation (Inc.)” or
“AHF” shall mean Defendant “AIDS Healthcare Foundation (Inc.)” Each shall
include any present domestic and foreign divisions, subsidiaries, and affiliated
companies; its predecessors and successors, whether wholly or partially owned; and
all directors, officers, agents, employees, consultants, trustees, staff members,
representatives, and attorneys of any of the foregoing.

B. The term “Chatman” or “Plaintiff” shall mean Plaintiff Marcey Chatman.

C. “Describe” or “description,” when used in conjunction with a document,
includes the providing of all production numbers associated with the document and
the title and full description of the document.
D. “Identify” or “identity,” when used in conjunction with a person, includes the
providing of the last known full name, last known address, and last known phone
number of the person.

The matters for examination at this deposition may include the following:

   1.      The education, training and experience of the deponent;

   2.      The organizational position and physical work location of the deponent;
     Case 1:19-cv-03204-LMM-CCB Document 31 Filed 05/27/20 Page 4 of 7



3.      The role/responsibility the deponent has (or will have) in responding to

        discovery requests seeking production of electronic documents, such as

        information created, stored, and/or utilized using computer technology;

4.      The steps taken by deponent to prepare for deposition, including the titles

        of documents that were reviewed;

5.      Provide a description of the executive management structure of AID

        Atlanta, Incorporated & AIDS Healthcare Foundation (Inc.);

6.      Provide a description of the organizational structure and personnel in the

        location(s) of AID Atlanta, Incorporated where Plaintiff was employed;

7.      Provide a description of any training provided between 2015 and 2017 to

        employees of AID Atlanta, Incorporated & AIDS Healthcare Foundation

        (Inc.) related to employment discrimination and benefits enrollment;

8.      Provide the job description(s) for the positions held by Plaintiff during

        her employment with AID Atlanta, Incorporated;

9.      Describe the actual job duties Plaintiff performed for Defendants

        between 2012 and 2017;

10.     Provide details regarding each and every alleged legitimate

        nondiscriminatory reason that the Defendants terminated Plaintiff;
  Case 1:19-cv-03204-LMM-CCB Document 31 Filed 05/27/20 Page 5 of 7



11.   Provide explanations of matters set forth in any Position Statement or

      other document provided to the EEOC by Defendants, including any

      Exhibits;

12.   Provide copies of all employee policies and procedures related to equal

      employment opportunities and discrimination in place from 2012 to

      present;

13.   Provide copies of all employee policies and procedures related to benefits

      enrollment in place from 2012 to present;

14.   Provide a detailed description of the events surrounding Plaintiff’s

      termination in 2017, including, but not limited to, Plaintiff’s alleged

      attempts to request accommodations under the Americans With

      Disabilities Act;

15.   Provide details of any investigation(s) of the events surrounding the

      Plaintiff’s complaints about discrimination, including, for each

      investigation, who participated in the investigation, who was interviewed

      regarding the allegations, and the outcome of the investigation;

16.   Provide details of any investigation(s) of the events surrounding the

      Plaintiff’s termination, including, for each investigation, who participated

      in the investigation, who was interviewed regarding the alleged incidents,

      and the outcome of the investigation;
  Case 1:19-cv-03204-LMM-CCB Document 31 Filed 05/27/20 Page 6 of 7



17.   Provide details of any incidents or disciplinary measures prior to January

      2017 involving Plaintiff during her employment at AID Atlanta,

      Incorporated;

18.   Provide details of notification and instructions about preservation of

      documents due to the lawsuit (who provided the notification, how was it

      communicated);

19.   Provide details of any deletion of documents since commencement of this

      lawsuit or since deponent received notification about this lawsuit or

      reasonable possibility of lawsuit;

20.   Provide details about company’s record management policy (when

      instituted, when electronic documents became part of this policy, who is

      responsible for ongoing management of this policy, provide copy during

      deposition);

21.   Provide details about company’s backup procedures (including intervals,

      medium for backup, reuse of backup medium, location of backup)

22.   Provide details about whether any backup media has been reused or

      otherwise erased since the filing of this lawsuit.
     Case 1:19-cv-03204-LMM-CCB Document 31 Filed 05/27/20 Page 7 of 7



                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

 MARCEY CHATMAN,

                 Plaintiff,                  CIVIL ACTION FILE NO.

       v.                                    1:19-CV-03204-LMM-CCB

 AID ATLANTA, INCORPORATED,
 and AIDS HEALTHCARE
 FOUNDATION (INC.),

                 Defendants.


                         CERTIFICATE OF SERVICE

I hereby certify that on May 27, 2020, a true copy of PLAINTIFFS’ NOTICE OF

DEPOSITION OF AID ATLANTA, INCORPORATED & AIDS HEALTHCARE

FOUNDATION (INC.) PURSUANT TO FED. R. CIV. PRO. § 30(B)(6) was filed

using the CM/ECF system, which will automatically send notification to all

counsel of record.

                                     /s/ Paul J. Sharman
                                     PAUL J. SHARMAN
                                     Georgia State Bar No. 227207
                                     The Sharman Law Firm LLC

11175 Cicero Drive, Suite 100
Alpharetta, GA 30022
Phone: (678) 242-5297
Fax: (678) 802-2129
Email: paul@sharman-law.com
